[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
[MEMORANDUM ON MOTION TO STRIKE]
There is no merit to the motion to strike. As the CT Page 4909 executrix of the estate she is the only party entitled to bring an action on this note not the ultimate fiduciary which the defendant seems to suggest is the proper party to have brought this action.
The other grounds — that the plaintiff has not specified the total amount of the law suit, that interest payments that may have been made are not listed that an interest schedule on monies owing hasn't been produced — are not the proper subject of a motion to strike.
Corradino, J.